DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s remarks filed June 3, 2022 are persuasive and the objection has been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on June 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,676,989 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “a resilient arm of the housing.” It is unclear if claim 22 intends to refer to one of the “resilient arms” recited in claim 2 or if claim 22 is introducing a different resilient arm. Claims 23 and 24 depend from claim 22 and inherit this issue and are rejected for depending from rejected claim 22.
Claim 23 recites “the second interface includes a protrusion” and claim 24 recites “or second interface.” It is unclear which second interface is being referred to since claim 22 recites “a second interface that engages a corresponding second interface on the inner surface of the boss.” It is unclear claims 23 and 24 are referring to the second interface on the resilient arm or to the second interface of the boss.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Faller et al. (US 8,307,878), hereinafter referred to as Faller.
Regarding claim 2, Faller discloses an architectural covering comprising: 
an end cap (Fig 2) having an wall (surface of 16) and a boss (34) extending from the wall (Fig 6B); and 
a motor assembly including: 
a motor (within 46) to, when operated, extend or retract a covering; and 
a housing (46) including an end, the motor disposed in the housing, the end of the housing including resilient arms (50) (Fig 3A) extending to the boss and engaged with a surface of the boss to non-rotatably secure the motor assembly to the end cap.  
Faller fails to disclose that the resilient arms extend into the boss and are engaged with an inner surface of the boss. Instead, the resilient arms extend over the boss and engage with an outer surface of the boss. However, modifying the arrangement such that the engaging surface of the boss is on the inner surface such that the resilient arms are inserted into the boss and engage the inner surface in order to be secured would have been obvious to one having ordinary skill in the art before the time of effective filing of the claimed invention since such modification involves the mere rearrangement of known elements without any change in function leading to any new or unpredictable result. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. As modified, the engaging surface (38) is provided on the inner surface of the boss such that the resilient arms (50) are secured to the boss by extending into the boss and would equivalently couple the motor assembly to the end cap.
Regarding claim 9, Faller discloses the housing includes ribs (97) that extend inward from an inner surface of the housing and into corresponding grooves in the motor (Fig 4, 6B).  
Regarding claim 10, Faller discloses a roller tube (18), the motor assembly disposed within the roller tube, the motor assembly including a drive structure engaged with the roller tube, the drive structure (60) to transfer rotational motion from a drive shaft of the motor to the roller tube.  
Regarding claim 11, Faller discloses a bushing (40) disposed around the boss, the roller tube rotatably supported on the bushing (Fig 2, 3A, 6B).  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Faller, as applied in claim 2 above, in further view of Magli (US 2010/0200176).
Regarding claim 3, modified Faller discloses the end cap includes a ledge (38) extending radially inward from the inner surface of the boss (as modified above, the engaging surface is a ledge 38 and is located on the inner surface), and wherein the resilient arms (50) engage with the ledge to prevent the motor assembly from being moved axially away from the end cap.
Faller fails to disclose that the resilient arms (50) include respective barbed ends, the barb ends engaged with the ledge to prevent the motor assembly from being moved axially away from the end cap; instead the resilient arms have holes that engage the ledge to prevent the motor assembly from being moved axially away from the end cap. However, Magli discloses it is known for engagement between two elements be due to a barbed end (421) engaging a ledge (411) (Fig 11). Magli discloses that such arrangement allows for retention of the elements and prevents the elements from moving axially away from each other. It would have been obvious to one having ordinary skill in the art before the time of effective filing of the claimed invention to modify Faller such that the resilient arms include barbed ends for engaging a ledge in the manner taught by Magli since it provides an alternative arrangement for equivalently engaging the elements together without leading to any new or unexpected result.
Regarding claim 4, modified Faller fails to disclose that the housing includes an annular flange at or near a base of the resilient arms, the annular flange engaged with a distal end of the boss, such that that motor assembly is axially secured to the end cap. Magli discloses that it is known for resilient elements that engage another element for securement to include an annular flange (Fig 11; end of 420 has flange engaging 432 for locking). It would have been obvious to one having ordinary skill in the art before time of effective filing of the claimed invention to incorporate the known technique of providing an annular flange for engaging an end of an element for locking the two elements together, as taught by Magli, into the housing and end cap of Faller. The claim would have been obvious because a particular known technique (utilizing a flange for engagement) was recognized as part of the ordinary capabilities of one skilled in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Faller, as applied in claim 2 above, in further view of Malausa et al. (US 2013/0092333), hereinafter referred to as Malausa.
Regarding claim 5, modified Faller fails to disclose the housing includes splines. However, Malausa discloses that it is known for a motor housing assembly to include splines extending from an outer surface of the end of the housing, and the housing be received into a boss wherein the boss includes grooves formed on the inner surface of the boss, the splines engaged with the grooves to non-rotatably couple the motor assembly to the end cap (Malausa: Fig 1; protrusions on 22 are splines that engage with grooved surfaces of the boss). The splines and grooves of Malausa provide an interlocking engagement between the motor housing and the boss. It would have been obvious to one having ordinary skill in the art before the time of effective filing of the claimed invention to modify Faller such that the housing and boss are provided with splines and grooves in order to engage and lock the elements together. As modified, the splines extend longitudinally along a length of the resilient arms (Malausa provides the splines on the end of the housing and the arms of Faller form the end of the housing and therefore the splines would be provided on the arms).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faller in view of Colson et al. (US 2013/0199735), hereinafter referred to as Colson.
Regarding claim 19 and 20, Faller discloses an architectural covering comprising: 
an end cap including a base wall having a first side and a second side opposite the first side, the end cap including a boss extending from the first side of the base wall, the boss defining an internal bore between a distal end of the boss and the second side of the base wall (Fig 2 and 6B); and a motor assembly including: a housing including an end, the end of the housing extending to the boss from the distal end of the boss; a motor disposed in the housing.
Faller fails to disclose that the housing extends into the boss. Instead, the housing extends over the boss and engage with an outer surface of the boss. However, modifying the arrangement such that the engaging surface of the boss is on the inner surface such it is inserted into the boss and engage the inner surface in order to be secured would have been obvious to one having ordinary skill in the art before the time of effective filing of the claimed invention since such modification involves the mere rearrangement of known elements without any change in function leading to any new or unpredictable result. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Faller fails to further disclose a printed circuit board partially disposed in the housing, the printed circuit board extending from the end of the housing and into the internal bore such that such that the printed circuit board is accessible from second side of the base wall.  However, architectural coverings with motor assemblies are known to provide a printed circuit board at an end of the motor housing such that it extends toward an end cap is known, as taught by Colson (Fig 2). It would have been obvious to one having ordinary skill in the art before the time of effective filing of the claimed invention to provide the motor assembly of Faller with a printed circuit board since it is known for providing an integrated programmable and control motorized system. Further, it would have been obvious given the arrangement of modified Faller that providing a printed circuit board at the end of the motor housing would result in the printed circuit board extending into the internal bore and assessible from the second side of the base wall and therefore wherein an edge of the printed circuit board is aligned with the second side of the base wall of the end cap.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Faller in view of Colson, as applied in claim 19 above, in further view of Bohlen et al. (US 2015/0034258), hereafter referred to as Bohlen.
Regarding claim 21, modified Faller fails the base wall includes a recess formed in the second side, further including a power cord disposed in the recess and coupled to the printed circuit board. However, Bohlen discloses that it is known for a motor assembly having a printed circuit board and an end cap to have a power cord disposed in a recess for powering the motor assembly. It would have been obvious to one having ordinary skill in the art before the time of effective filing of the claimed invention to modify Faller to provide the end cap with a recess for receiving a power cord in order to power the motor assembly. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Faller, as applied in claim 2 above, in further view of Malausa.
Regarding claims 22 and 23, as best understood, as discussed above, modified Faller discloses an architectural covering with resilient arms and one of the resilient arms of the housing includes a first interface (52) that engages a corresponding first interface (38 is modified to be provided on the inner surface as discussed above) on the inner surface of the boss. Faller fails to further disclose that the first interface includes a spline and a second interface that engages a corresponding second interface on the inner surface of the boss wherein the second interface includes a protrusion. However, Malausa discloses that it is known for engagement between elements to include multiple interfaces which include a spline first interface and a protrusion second interface (Fig 1 outer surface of 22 includes splines and protrusions). The interfaces on 22 engage with interfaces on the inner surfaces of 20. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the resilient arm of Faller with a first interface  that is a spline and a second interface that is a protrusion which each interface engaging with interfacing surfaces on the inner surface of the boss in order to provide improved engagement and connection between the housing and the boss. 
Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks and arguments filed June 3, 2022 have been fully considered.
Applicant’s remarks regarding the drawing objections are persuasive and the drawing objection has been withdrawn.
Applicant has addressed the claim objections and addressed the double patenting rejections through the filing of a terminal disclaimer.
Applicant's arguments regarding the claim rejections under 25 USC 103 have been fully considered but are not persuasive. The Applicant argues that the limitation in claim 2 “the end of the housing including resilient arms extending into the box and engaged with an inner surface of the boss to non-rotatably secure the motor assembly to the end cap” and the limitation in claim 19 “housing including an end, the end of the housing extending into the internal bore of the boss from the distal end of the boss” are not taught by the applied art and that the modification of Faller would not have been obvious and is a result of hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Faller is concerned with minimizing noise and that the modification does not address how minimizing noise would still be met. Applicant further argues that it is not explained how the hub 40 would be prevented from moving transversely along the longitudinal axis of the mounting shaft 32 and motor housing if the catch tabs 38 are relocated to the inside. Examiner respectfully disagrees that the modification to provide the tabs on the inside of the boss would impact the hub. The hub 40 receives fins 36 on the outer surface of the boss and the fins 36 which would not be affected by the modification to provide the catch tabs 38 on the inner surface. It is noted that the grooves 82 receive the catch tabs 38 in order to allow passing of the hub over the boss to prevent interference but it is understood that the catch tabs relocation would result in the omission of grooves 82 since the hub relies on grooves 80 and fins 34 to allow for seating of the hub whereas grooves 82 are understood to be only required for receiving tabs 38 to allow passing over the tabs and the rearrangement would not functionally impact the functionality. It is understood that the arms and the boss as modified by the rearrangement would still be engaged and the other elements would not be impacted and thus would not impact the noise minimizing purpose.

    PNG
    media_image1.png
    233
    356
    media_image1.png
    Greyscale

  Applicant further argues that the interior volume of mounting shaft 32 receives an arrangement of elements 73 and 75 and would be in contact with the resilient arms and would impact the vibration dampening design provided by elements 73 and 75. Examiner respectfully disagrees. As evident in Figure 6B, the resilient arms of Faller moving to enter into the inside of the hub and the catches being provided on the inside of the hub would not alter, impact, or affect the elements 73 and 75.

    PNG
    media_image2.png
    581
    621
    media_image2.png
    Greyscale

Applicant further argues that the Office Action does not present evidence of how the higher torque and compact package needs were resolved and points to features of the present invention described in paragraph [0037]. Examiner would like to point out that not all features argued and pointed out in paragraph [0037] are not specifically recited in claim 2 or 19. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., resilient arms that extend longitudinally from the first end of the housing towards the end cap and snap into the end cap, resilient arms preventing the housing from collapsing and splay outwardly to lock the housing tighter into the end cap under high torque, rotation of the of the motor housing causing resilient arms to flex and the boss surrounding the resilient arms and restrain the resilient arms maintaining the resilient arms in engagement and preventing the motor assembly from rotating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding newly added claims 22 and 23, new grounds of rejection have been added to address the newly added claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634